t c summary opinion united_states tax_court william m and karen m loewenhagen petitioners v commissioner of internal revenue respondent docket no 4357-10s filed date william m and karen m loewenhagen pro sese christina l cook for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure after concessions by petitioners the issue for decision is whether petitioners are entitled to schedule c profit or loss from business deductions for various expenses related to their campground business activities background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits all references to petitioner in the singular are to william m loewenhagen petitioners resided in the state of wisconsin when the petition was filed in petitioner entered into a contract with the county of la crosse wisconsin to manage goose island park the campground petitioner’s duties as campground manager commenced date and terminated on date as the campground manager petitioner was an independent_contractor and not an employee of the county of la crosse petitioners concede that they are not entitled to a loss on the sale of business property of dollar_figure for the sale of a campground building and depreciation of dollar_figure for that same building the campground has a store from which the campground manager is permitted to sell food and refreshments as well as bait and fishing supplies the campground manager is required to pay to the county a dollar_figure rental fee per year for the store including electricity and to furnish all of the materials_and_supplies necessary to operate the store the campground manager’s duties include inter alia renting boats and other recreational equipment operating a holding tank pumpout service honey wagon for campers for fee taking reservations and collecting fees from campers and providing hour security services the campground manager is permitted to move a mobile home onto the campground and there reside the campground manager is required to pay to the county dollar_figure rent per year for the site on which the mobile home is located and dollar_figure per month for electricity provided to his mobile home upon approval the campground manager is permitted to erect structures at his own expense as necessary to the operation of the campground the campground manager is also required to maintain worker’s compensation and general liability insurance with the county of la crosse to be named as an additional insured on the policy because the campground manager is required to provide hour security services petitioner exercised his right to move a mobile home onto the campground there was no storage space on the campground for the food and tackle sold in the campground store so petitioner erected a room on the side of the mobile home to house goods to be sold in the store petitioner also maintained a home_office so that when he was not in the campground store and during the off-season he would be able to take reservations and assist campers as necessary in respect of his duties as campground manager petitioner operated various fuel-consuming vehicles including the honey wagon a tractor for pulling the honey wagon a ford service van a big_number pound retired ambulance and a dodge diesel truck that was used only for the month of january petitioners timely filed a federal_income_tax return on a schedule c petitioners claimed the following expenses depreciation and sec_179 expenses dollar_figure big_number insurance other than health big_number interest--mortgage utilities big_number petitioners also claimed a deduction for an auto expense under other expenses of dollar_figure in a notice_of_deficiency respondent determined inter alia that petitioners were not entitled to depreciation and sec_179 expenses of dollar_figure related to the campground vehicles and the mobile home insurance other than health of dollar_figure related to the campground vehicles and mobile home mortgage interest of dollar_figure related to the mobile home utilities of dollar_figure for the mobile home and vehicle expenses of dollar_figure for fuel for the various campground vehicles i burden_of_proof discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have neither alleged that sec_7491 applies nor established their compliance with its requirements accordingly petitioners bear the burden_of_proof see rule a deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate claimed deductions by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner supra pincite sec_1_6001-1 income_tax regs if the taxpayer establishes that he has incurred a deductible expense yet is unable to substantiate the exact amount the court may estimate a deductible amount but may bear heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 sec_274 generally imposes stringent substantiation requirements in the case of expenses relating to the use of listed_property specifically including any passenger_automobile or other_property used as a means of transportation sec_280f and ii larson v commissioner tcmemo_2008_187 sec_1_274-5t temporary income_tax regs fed reg date expressly superseding the so- called cohan_rule and making it inapplicable the flush language of sec_274 however specifically excludes from the strict substantiation requirements any qualified_nonpersonal_use_vehicle a qualified_nonpersonal_use_vehicle is any vehicle which by reason of its nature is not likely to be used more than a de_minimis amount for personal purposes sec_274 ii expenses related to the mobile home respondent determined3 that petitioners are not entitled to schedule c deductions related to the mobile home as follows depreciation and sec_179 expenses dollar_figure insurance other than health big_number interest--mortgage utilities big_number petitioners contend that they are entitled to the schedule c deductions related to the mobile home because petitioner was required to live on the campground petitioners rely upon 60_tc_609 in support of their position petitioners’ reliance upon lindeman is misplaced in lindeman the taxpayer was the general manager of a hotel and lived in housing furnished by his employer id pincite the court held that the taxpayer in lindeman was entitled to exclude from gross_income the value of the lodging furnished by his employer pursuant to sec_119 id pincite respondent’s determination allowed a portion of the deductions claimed for the mobile home on the ground that petitioners used part of the mobile home as an office to facilitate the campground manager duties and as a storage area for the campground store see sec_280a sec_119 excludes from an employee’s gross_income the value of lodging furnished to him by his employer if three conditions are met the lodging is furnished for the convenience_of_the_employer the employee is required to accept the lodging as a condition of his employment and the lodging is on the business_premises of the employer lindeman v commissioner supra pincite sec_1_119-1 income_tax regs the threshold requirement for sec_119 is that the employer furnish the employee with housing in_kind the value of which is properly includable in income fuhrmann v commissioner tcmemo_1977_416 sec_1_119-1 income_tax regs sec_119 does not apply in the instant case first sec_119 is an income exclusion provision that petitioners rely upon to deduct expenses on a schedule c petitioners however did not receive income from the county of la crosse in the form of lodging furnished in_kind nor did they include the value of lodging in income respondent is also not charging petitioners with income from the fair rental value of the land on which the mobile home was located second even if petitioners had income from the county of la crosse in the form of lodging furnished in_kind they do not satisfy the threshold requirements for sec_119 see fuhrmann v commissioner supra petitioner was not an employee but rather an independent_contractor and the mobile home was not furnished to petitioner but rather petitioner moved the mobile home onto the campground therefore petitioners are not entitled to an exclusion under sec_119 for the mobile home furthermore under sec_262 personal living or family_expenses are not deductible everyone must have food and shelter they are personal things essential to all of us alike regardless of occupation they do not lose their personal characteristics because they may contribute indirectly to a taxpayer’s business activities 236_f2d_595 8th cir revg on another matter tcmemo_1955_202 petitioners’ expenses related to the mobile home are personal expenses see sec_262 accordingly we hold that petitioners are not entitled to deduct the expenses related to the mobile home in any amounts greater than those previously allowed by respondent iii expenses related to the campground vehicles respondent determined that petitioners are not entitled to schedule c deductions related to the campground vehicles as follows mortgage interest is deductible on schedule a itemized_deductions petitioners however claimed the standard_deduction and have not presented any evidence that their itemized_deductions would be greater than the standard_deduction other expenses--auto expense insurance other than health depreciation and sec_179 expenses dollar_figure respondent argues that petitioners are not entitled to such deductions because the amounts have not been substantiated and petitioners did not provide a mileage log for the auto expense petitioner explained at trial that the dollar_figure of other expenses for auto expenses claimed on the schedule c was for gasoline for the campground vehicles those vehicles include the honey wagon the tractor and the ford service van these vehicles are qualified nonpersonal use vehicles within the meaning of sec_274 and therefore are not subject_to the strict substantiation requirements of sec_274 and no mileage log is necessary the record demonstrates that petitioners are entitled to the deduction of dollar_figure for other expenses for gasoline for the campground vehicles see williams v commissioner f 2d pincite cohan v commissioner f 2d pincite vanicek v commissioner t c pincite petitioners have not established that they are entitled to deductions for insurance of dollar_figure or depreciation of dollar_figure thus we hold that petitioners are entitled to a deduction of dollar_figure for gasoline for the campground vehicles but are not otherwise entitled to deductions for the campground vehicles in the dodge truck used only for the month of january was a diesel and petitioner explained that the dollar_figure reflects only the amount_paid for gasoline and not diesel_fuel excess of the amounts previously allowed or conceded by respondent conclusion we have considered all of the arguments made by the parties and to the extent that we have not specifically addressed them we conclude that they do not support a result contrary to that reached herein to reflect the foregoing decision will be entered under rule
